Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2016

                                     No. 04-16-00712-CV

     Luis BATRES and Nelda Ojeda-Batres, individually and as parents and next friend of
                              Brandon Batres, Deceased,
                                     Appellants

                                               v.

ALAMO CITY HARLEY DAVIDSON, INC., aka Cowboy Motorsports of San Antonio, LLC
                 d/b/a Alamo City Harley Davidson/Buel,
                                Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15792
                          Honorable Renée Yanta, Judge Presiding


                                        ORDER
        In response to our show cause order issued December 22, 2016, appellants filed a
response indicating that the fee for preparing the clerk’s record has been paid. Accordingly, the
trial court clerk is ORDERED to file the clerk’s record no later than 10 days from the date of
this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court